Citation Nr: 0334140	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for disability claimed as 
manifested by pain and numbness in the right shoulder, 
thoracic, and cervical spine regions.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from September 1998 
until August 2001.  The record includes appellant's 
contentions as well as service medical records.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the above claim.

The appellant did not request a hearing in this case.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, the initial consideration is VA's duty to 
provide an examination to the appellant.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).

First, the RO adjudicated the appellant's claim solely on the 
basis of service connection for a right shoulder disorder.  
However, the appellant's service medical records indicate 
several instances of in-service treatment for neck, shoulder, 
back, and leg pain and numbness.  The service medical records 
also contain diagnoses of chronic cervical strain, neck pain, 
and thoracic back pain.  The record, however, is unclear as 
to the nature and etiology of the appellant's current 
disability.  As previously noted, the service medical records 
indicate both multiple symptoms and multiple diagnoses.  
Furthermore, the appellant stated that she too is unsure as 
to whether her current condition is most appropriately 
characterized as a thoracic injury, a cervical spine injury, 
or a right shoulder condition.  For this reason, the Board 
has rephrased the issue on appeal as shown on the first page.

Second, based on the in-service treatment, the Board 
concludes there is sufficient evidence to warrant providing 
her a VA examination, as discussed below.  As such, the 
appellant should be afforded a VA examination to ascertain 
the nature and etiology of her condition.

Accordingly the case is remanded for the following:

1.	The appellant should be scheduled for a VA 
examination.  The examiner should thoroughly review 
the claims folder in conjunction with evaluating the 
appellant.  The examiner should specifically answer 
the following questions:

a.	Does the appellant have a current disability as 
manifested by her complaints of neck, shoulder, 
back, and leg pain and numbness?

b.	If it is determined that the appellant has a 
current disability, then is it "at least as 
likely as not" that the appellant's disability 
was the result of an in-service injury or 
disease?

All appropriate testing in this regard should be 
accomplished.  A complete rationale for any opinion 
expressed must be provided.  If the examiner cannot 
answer the above questions, then he or she should so 
state.

2.	The appellant's claim for service connection for a 
disability as manifested by pain and numbness in the 
right shoulder, thoracic, and cervical spine regions 
should then be readjudicated.  If the benefits sought 
on appeal remain denied, then the appellant and her 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



